IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,223-02


                   EX PARTE GORDON RAYMOND WALKER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 618633-B IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. Alcala, J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to three counts of

indecency with a child by exposure in exchange for ten years’ community supervision. His

community supervision was later revoked and he was sentenced to two years’ imprisonment for each

count, to run concurrently. Applicant did not appeal his conviction.

        In this application for writ of habeas corpus, Applicant alleged, among other things, that the

Department of Public Safety was incorrectly interpreting Article 62.101(a)(3) of the Texas Code of

Criminal Procedure to require him to register as a sex offender for life. On October 14, 2015, this
                                                                                                    2

Court ordered that the application be filed and set for submission to determine whether a person who

is convicted of multiple counts of indecency with a child by exposure charged in a single indictment

and adjudicated at the same time is properly considered to have received multiple convictions

“before or after” conviction as described in Article 62.101(a)(3). The parties were ordered to brief

the issues, and after various extensions were requested and granted, the briefs were due in this Court

on January 13, 2016. On that date, this Court had not received briefs from either party, but did

receive a motion filed by Applicant, requesting dismissal of the application. In that motion,

Applicant alleges that a resolution has been reached which makes his claim moot.

        We therefore dismiss this application and withdraw the briefing order issued on October 14,

2015.



Delivered: January 27, 2016
Do not publish